BROWN, P. J.
This appeal presents the question whether, under the general town law, (chapter 569, Laws 1890,) the term of office of supervisors in the towns of Kings county was one or two years. Inasmuch as the legislature, by chapter 387, Laws 1893, expressly provided that such supervisors shall hold office for the term of two years, the question is not now of any general importance. Richard L. Baisley was elected at the general election held in November, 1892. If the term of office at that time was one year, the relator was properly elected in November, 1893, and the order appealed from must be affirmed. Under chapter 119, Laws 1864, the term of office was fixed at two years, commencing January 1st next after the election, and the election was had at the annual town meetings. Chapter 564, Laws 1881, changed the date of the election from the annual town meetings to the general election held in November, and provided that the term of office should commence and determine on the 1st day of January. Neither in the title nor body of this act is any mention made of the duration of the term, and it continued to be two years. The general town law of 1890 re-enacted, substantially, the provision of the act of 1881 as to the time of the election, and provided that “the term of office of persons so elected shall commence and terminate on the first day of January each year,” and it repealed all general and special acts inconsistent therewith. Substantially, the same provision was enacted in the amended law of 1892. No effect can be given to the words “each year,” in the sentence quoted, other than an intention to reduce the terms of office to a single year. The section of the law in which they appear is entitled, “Election of and Term of Town ■Officers.” The words “each year” had reference to the duration of the term. They cannot be made to refer to each year in which a two, years’ term would begin and end, as the purpose to begin and end such term on the 1st day of January was accomplished by the law of 1881; and the words, under such a construction, would be mere surplusage, and would add nothing to that act. They were added to the law then existing to accomplish some purpose with reference to the duration of the time, and I can conceive of none except the intention to make the term of office begin each year and end each year. The fact that the law of 1864 does “not appear in the schedule of laws repealed by the town laws of 1890 and 1892, in connection with the legislative direction to the commissioners to specifically provide for the repeal of all laws which should be superseded by their revision, is quite strong evidence that it was not intended by the revision commissioners or the legislature that the law of 1864 should be repealed. Section 229 of the town law tends to support that view. But these things are not conclusive. The law of 1864 may have *859been omitted from the schedule oí repealed laws through inadvertence. We must look for the intention of .the legislature in the language of the later act. While repeal by implication is not favored by the courts, if the language of a statute is so inconsistent with a prior law upon the same subject that both cannot stand, the former is deemed repealed, and the latter law must prevail. The language quoted from the law of 1890 with reference to the term of the office of supervisor cannot be made consistent with a two-years term, and the law of 1864 must therefore be held to be repealed. The order appealed from is affirmed, with costs.